Citation Nr: 0818900	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-36 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, to include major depressive disorder, adjustment 
disorder and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from February 2002 to May 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The case is currently under the jurisdiction of 
the RO in Wichita, Kansas.

On the veteran's substantive appeal, VA Form 9, he requested 
both a travel Board hearing and a RO hearing to be held at 
the local VA office.  A RO hearing was conducted in June 2006 
and a transcript of the hearing is on file.  The veteran 
withdrew his request for a travel Board hearing in August 
2006.  


FINDINGS OF FACT

1.  The veteran was discharged from service in May 2003 due 
to a finding of unsuitability, based on a diagnosis of 
adjustment disorder.  

2.  Adjustment disorder has not been diagnosed at any time 
post-service.

3.  The veteran's currently manifested psychiatric disorder, 
diagnosed as major depressive disorder, did not manifest 
during service or within the first post-service year and is 
not causally related to his active service or any incident 
therein.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active service, and major depressive disorder may not be 
presumed to have been.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
VA will attempt to obtain; and a general notification that 
the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a December 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  
Additional notice such as that described in the 
Dingess/Hartman v. Nicholson case was provided in July 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, a VA examination of 2005 
and hearing testimony provided in 2006.  In April 2006, the 
veteran indicated that he had no other information or 
evidence to give to VA to substantiate the claim.  

At the 2006 hearing, the veteran reported that he has 
received no VA post-service treatment.  At the hearing, he 
also indicated that he had received post-service counseling 
and was put on anti-depressants, but could not remember the 
name of the treatment center and did not think he could 
obtain the records.  The United States Court of Appeals for 
Veterans Claims (Court) has held that there can be no breach 
of the duty to assist where the appellant acknowledges the 
unavailability of records, as was effectively the case as to 
these records.  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  
Moreover, it was also found in the Hyatt case that it is 
"ultimately the claimant's responsibility" to provide the 
information necessary to locate and secure non-governmental 
relevant records; that information was not provided in this 
case as to the aforementioned evidence.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, 487 F.3d 
881.  Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

The veteran filed an original service connection claim for 
adjustment disorder/anxiety in November 2003. 

The service treatment records include a December 2001 
enlistment examination which reflects that psychiatric 
evaluation was normal and that the veteran reported that he 
had never seen a psychiatrist, psychologist or counselor for 
adjustment problems.  The records show that the veteran was 
struck in the head by a chair in September 2002, resulting in 
complaints of syncope, which resolved without recurrence or 
any chronic residuals.  In March 2003, the veteran underwent 
a mental status evaluation after being evaluated at a 
community hospital for assessment of his homicidal potential.  
At that time, adjustment disorder with mixed anxiety and 
depressed mood was diagnosed.  The report explained that an 
adjustment disorder was considered to be a maladaptive 
emotional response to an identifiable stressor (routine 
military service), which was the direct result of active 
service and which was likely to spontaneously resolve upon 
separation.  Administrative separation was recommended.  
Ultimately, the veteran was discharged in May 2003 under 
Chapter 13 due to unsuitability.  

A VA examination was conducted in August 2005 and the claims 
folder was reviewed.  The examiner concluded that the veteran 
met the DSM-IV criteria for major depressive disorder and 
opined that this was not caused by or the result of his 
military experience.  It was explained that the veteran had a 
particularly difficult childhood which had likely affected 
his mental health, and mentioned the death of the veteran's 
parents and living in foster homes as factors contributing to 
the veteran's depressive disorder with personality disorder 
features.   

The veteran presented hearing testimony in June 2006 at which 
time he indicated that he had received some counseling and 
was put on anti-depressants post-service, but could not 
remember the name of the treatment center and did not think 
he could obtain the records.  He indicated that he had 
received no VA treatment.

Legal Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service. 38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence, of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that service connection for a psychiatric 
condition to include major depressive disorder, adjustment 
disorder and anxiety is not warranted. 

Significantly, the record contains a currently diagnosed 
psychiatric disorder, major depressive disorder.  This is the 
only "current disability" of a psychiatric nature 
diagnosed.  The Court has recently addressed what constitutes 
"current disability."  The Court has held that the 
requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim.  See McClain v. Nicholson, 21 Vet. App. 319 
(2007).  

A veteran seeking disability benefits (on the basis of direct 
service incurrence) must establish the existence of a current 
disability and an etiological connection between service and 
the currently claimed and manifested disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, no 
such etiological nexus is established by competent evidence.  
The only competent medical opinion of record, provided by a 
VA examiner in 2005, indicated that it was not at least as 
likely as not that the currently diagnosed major depressive 
disorder was due to his military service.  There is no 
medical opinion to the contrary.

The Board acknowledges the assessment of adjustment disorder 
made during the veteran's service which ultimately resulted 
in his discharge from service.  However, that condition has 
not been diagnosed at any time post-service, and does not 
constitute a "current disability" as defined in the McClain 
case.  Moreover, as was explained in the March 2003 report of 
the veteran's mental status examination, his adjustment 
disorder was considered to be a maladaptive emotional 
response to an identifiable stressor (routine military 
service), which was likely to spontaneously resolve upon 
separation and which, in this case, did, as it has not been 
diagnosed since that time.  Finally, the Board observes that 
a VA examiner, having reviewed the claims folder, did not 
etiologically link the current diagnosis of major depressive 
disorder to the assessment of adjustment disorder made during 
service, nor assess that condition upon examination of the 
veteran in 2005.  

The Board acknowledges the veteran's contentions and hearing 
testimony to the effect that he has a current psychiatric 
disorder which had its onset or is etiologically related to 
his period of military service.  However, the Board observes, 
that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In this case, the only currently diagnosed psychiatric 
disorder, major depressive disorder, was not shown to have 
become manifest to a degree of 10 percent within the first 
post-service year and was not otherwise etiologically linked 
to the veteran's period of service.  Thus, the claim for 
service connection must be denied.  In reaching the 
conclusion above, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).




ORDER

Entitlement to service connection for a psychiatric disorder, 
to include, major depressive disorder, adjustment disorder 
and anxiety, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


